DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 57, 58, 60-67, 69, 70, 76 and 94 are pending.
Claims 57, 58, 61-66, 69, 70, 76 and 94 are rejected.
Claims 60 and 67 are objected
Claims 1-56, 59, 68, 71-75, 77-93 and 95 are canceled.

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments, see page 5, filed November 13, 2020, with respect to the rejection of claims 57, 60, 61, 63, 65, 66, 69, 70, 76 and 94 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grill et al. (US 4,073,935) have been fully considered and are persuasive.  The rejection of claims 57, 60, 61, 63, 65, 66, 69, 70, 76 and 94 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grill et al. (US 4,073,935) has been withdrawn. 

Claim Rejections - 35 USC § 103
8. Applicant's arguments filed November 13, 2020 have been fully considered with respect to the rejection of Claims 57, 60, 61, 63, 65, 66, 69, 70, 76 and 94 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grill et al. (US 4,073,935) in view of Silverman (“The Organic Chemistry of Drug Design and Drug Action”, Academic Press, Inc., 1992, pp. 15-20) but they are not persuasive.    The motivation to select compound 56 is because it useful for treating hyperlipemia by lowering the triglyceride and/or cholesterol level of the blood (see column 1, line 42 to column 2, line 34; Table 3; and claims 1 and 21).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). See also MPEP § 2144.09 .
	For the above reasons, the rejection of Claims 57, 60, 61, 63, 65, 66, 69, 70, 76 and 94 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grill et al. (US 4,073,935) in view of Silverman (“The Organic Chemistry of Drug Design and Drug Action”, Academic Press, Inc., 1992, pp. 15-20) is maintained.


Terminal Disclaimer
Double Patenting
The terminal disclaimer filed on November 13, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 7,635,718 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Thus, the rejection of claims 57, 58, 60-67, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 57, 58, 61-66, 69, 70, 76 and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grill et al. (US 4,073,935) in view of Silverman (“The Organic Chemistry of Drug Design and Drug Action”, Academic Press, Inc., 1992, pp. 15-20) for the reasons given in the previous office action dated June 15, 2020.

Allowable Subject Matter
Claims 60 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699